IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0039-12


MICHAEL RAY BONDS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION FOR REHEARING 


 Meyers, J., filed a statement dissenting to the denial of Appellant's
motion for rehearing.

DISSENTING STATEMENT

 
	The court of appeals got it right in this case.  The warrant was not supported by
probable cause that the items identified would be found at the residence listed in the
warrant.  Additionally, the warrant did not describe the location to be searched with
sufficient particularity to ensure that the officer searched the correct location or that the
scope of the officer's search was narrowed to the specific location listed in the warrant.  
	The majority discusses the officer's familiarity with the residence, but I would
think that an officer who was so familiar with the residence would at least get the address
correct, even if he was unsure of the roof color.  The majority also notes the significance
of the officer's testimony from the hearing on the motion to suppress that the location
intended to be searched was the actual location searched.  I'm sure the fact that
methamphetamine and drug paraphernalia were found at the actual location searched
factored into that conclusion.  I would grant Appellant's motion for rehearing and
reconsider our decision to reverse the court of appeals.

Filed: May 15, 2013
Publish